Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 27, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144939 & (28)(29)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  DEPARTMENT OF TRANSPORTATION,
          Plaintiff-Appellee,
  v                                                                  SC: 144939
                                                                     COA: 309389
                                                                     Wayne CC: 09-015581-CK
  DETROIT INTERNATIONAL BRIDGE
  COMPANY,
            Defendant-Appellant,
  and
  SAFECO INSURANCE COMPANY OF
  AMERICA,
            Defendant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 12, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for peremptory reversal and/or for stay of
  enforcement is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 27, 2012                      _________________________________________
         h0424                                                                  Clerk